Citation Nr: 0201288	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for colon cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO) which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran has been diagnosed with PTSD related to 
service.

3.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.

4.  There is credible evidence that PTSD had its onset during 
service.

5.  The medical evidence indicates that the veteran's colon 
cancer was not manifested during service.

6.  The VA does not recognize colon cancer as being 
etiologically related to herbicide agents used in Vietnam.

7.  There is no competent medical evidence that the veteran's 
colon cancer is causally or etiologically related to 
herbicides that he may have been exposed to while serving in 
Vietnam, or to any other incident of service.




CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
3.303, 3.304 (2001).

2.  Colon cancer was not incurred in active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for PTSD and colon cancer and 
its duty to notify the veteran of any information and 
evidence needed to substantiate and complete this claim under 
the Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 
45,620 (Aug. 19, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of 
the Statement of the Case and Supplemental Statement of the 
Case, as well as letters sent directly to the veteran issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded VA examinations, 
and the RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.

I.  Service connection for PTSD

The veteran claims he is entitled to service connection for 
PTSD.  A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service connection 
for PTSD requires a diagnosis of the disorder; credible 
supporting evidence that the claimed in-service stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptoms and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If however, the VA determines that the 
veteran did not engage in combat with the enemy or that the 
veteran engaged in combat with the enemy but the alleged 
stressor is not combat-related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran's DD Form 214 for the period of service from 
January 1966 through January 1968 shows that the veteran 
received the Vietnam Service Medal, Vietnam Campaign, 
Sharpshooter Badge (M-14), and 2 Overseas Service Bars.

There is medical evidence in this case establishing that the 
veteran has been diagnosed with PTSD and other psychiatric 
disorders.  A VA examination in January 1997 concluded with a 
diagnosis of PTSD, as well as major depression.  In any 
event, "[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the BVA was required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  See also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

Official service records show that the veteran served in 
Vietnam in a noncombat military occupational specialty as a 
carpenter with the 84th Engineer Battalion, 45th Engineer 
Group.  He was not awarded the Purple Heart, Combat 
Infantryman Badge or other similar citation that could be 
accepted as conclusive evidence of the veteran having engaged 
in combat with the enemy.  This of course, is not 
determinative of the matter.  The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality.  The phrase does not apply 
to veterans who merely served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statement and an almost 
unlimited variety of other types of evidence, but BVA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West 11 Vet. App. 353 (1998).  Neither is 
VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).

Based on the record in its entirety, the Board concludes that 
the evidence is sufficient to conclude that the veteran was 
in a combat zone.  Consequently, the Board must examine the 
veteran's account of the stressful incidents he experienced 
while in Vietnam in light of other evidence of record for 
corroboration.

The veteran indicated in his stressor questionnaire that his 
unit came under attack by mortar fire while at An Khe and Qui 
Nhon.  He also stated that in May 1967 armed Viet Cong struck 
a fuel storage site, killing 1 US soldier and 2 Vietnamese 
civilians.  Seven US soldiers were also wounded.  The veteran 
did not indicate that he witnessed the death or wounding of 
any of his friends, or members of his unit.  He did indicate 
that he had seen wounded while transporting them on a truck 
or helicopter to the hospital.  The veteran also stated that 
was subject to mortar attacks every two months, but was not 
involved in the direct effects of the attacks and that there 
were no casualties to his unit from these attacks.  The 
veteran also could not recall any specific dates of these 
events.

Just as the "veteran's lay statement" must be corroborated by 
"credible supporting evidence," Cohen, 9 Vet. App. at 142, so 
also must the veteran's lay statement be credible.  Apart 
from whether an event actually occurred, the credibility of 
the veteran encompasses whether he actually participated, 
witnessed or was involved in any such event or incident, and 
may extend to what he now states was his reaction to the 
event at the time it occurred, and what the veteran has 
stated to others, including health care professionals, 
concerning the psychological effects of those events.  In 
short, credible supporting evidence is required to establish 
that the veteran actually participated in or witnessed an 
event or incident.  Unless the veteran's statements are 
credible, even if he actually participated or witnessed an 
event or incident, little or no probative value can be 
attached to what he now states he experienced at the time of 
the event or what he states he currently experiences as a 
result. 

Based on this evidence, the Board finds that there is 
credible evidence to support the veteran's contention 
regarding stressful incidents.  Unit records indicate that 
such events occurred, specifically the May 1967 incident in 
which the veteran's unit came under attack by mortar fire. 

Since there is evidence to support the presence of a verified 
stressor, the diagnoses of PTSD on the VA examinations are 
sufficient to support the veteran's claim for service 
connection.  The Board finds that the evidence concludes that 
the veteran has PTSD, and some of the medical opinions refer 
to a nexus between the PTSD and the verified events of May 
1967.  The law requires VA to grant the benefit of doubt to 
the appellant in cases in which the evidence for and against 
the claim is in approximate balance.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the 
current record is sufficient to establish a factual basis for 
the grant of service connection for PTSD.  The medical 
evidence includes a diagnosis of PTSD, and the diagnosis has 
been linked to a stressor that is supported by credible 
evidence.  For these reasons, service connection is granted 
for PTSD.

II.  Service connection for colon cancer as a result of 
exposure to herbicides

This appeal arises out of the veteran's claim for service 
connection for colon cancer.  In particular, the veteran 
maintains that he was exposed to Agent Orange herbicides 
during service in Vietnam and that this exposure led to his 
developing colon cancer.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." Pond v. West, 12 Vet. App. 341, 346 (1999).  For 
certain chronic diseases specified by statute, including 
malignant tumors, the nexus element may be satisfied by 
presumption if the disease is manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough, there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Grober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e); See also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Recently, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  
That list of conditions includes gastrointestinal tumors, 
including colon cancer.  The authority for such a finding 
stemmed from a provision in the Agent Orange Act of 1991, 
which permitted the Secretary to enter into an agreement with 
the National Academy of Sciences (NAS) and to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam era, and each disease suspected to be associated with 
such exposure.  The NAS conducted studies, and on the basis 
of all available evidence, the Secretary concluded that the 
credible evidence against an association between 
gastrointestinal tumors, including colon cancer, and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association did not exist.  Id.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. Denied, 118 S.Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.

Initially, as discussed above, the Board notes that colon 
cancer is not among the types of conditions for which a 
causal relationship to Agent Orange exposure has been 
established.  Therefore, although the veteran served in the 
Republic of Vietnam during the Vietnam era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C.A. § 1116(a)(3) or 38 C.F.R. § 3.309(e).  
Nevertheless, although the veteran has not been shown to have 
a condition for which presumptive service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure. 

In the present case, the veteran had active military service 
from January 1966 to January 1968, and was awarded, among 
others, the National Defense Service Medal; Vietnam Service 
Medal; Republic of Vietnam Campaign Medal; 2 Overseas Service 
Bars, Sharpshooter (Rifle M-14).  His service medical records 
are negative for any evidence of a diagnosis or treatment for 
colon cancer, or any associated symptomatology.  The record 
also does not contain any evidence of a diagnosis of or 
treatment for colon cancer within one year of separation from 
service.

The medical evidence of record consists of private medical 
records dated from February 1993 to December 1996.  These 
records show treatment for depression and related symptoms.  
There was no indication of treatment for colon cancer.

The veteran underwent a VA examination in December 1996.  The 
examiner noted that the veteran was found to have a mass in 
his colon in November 1995.  He underwent a colectomy the 
same month, with a resulting colostomy.  At the time of the 
examination, he was one year post-surgery, with no 
recurrence.  A physical examination revealed normal symptoms, 
with the exception being a colostomy in the left lower 
quadrant of his abdomen.  The diagnosis was adenocarcinoma of 
the colon, post-surgery.

Also included in the claims file were treatment records from 
VAMC Topeka dated March 1997.  The records note a past 
history of colon cancer and a colostomy.  As well, the 
diagnosis included colon carcinoma, with colectomy and 
permanent colostomy.

In this case, it is clear that the veteran suffered from 
colon cancer.  It is also established that the veteran was 
presumably exposed to herbicides during his Vietnam service.  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection for colon 
cancer.  The veteran's service medical records are silent as 
to any complaint or diagnosis of colon cancer, and the post-
service medical evidence indicates that the veteran did not 
develop colon cancer until many years following service 
separation.  Colon cancer is not a condition that is 
statutorily recognized as presumed to result from herbicide 
exposure.  Moreover, there is no evidence of record, medical 
or otherwise, which addresses whether the veteran's current 
disability might be causally connected to any event relating 
to his service in Vietnam, including the possibility of 
herbicide exposure while in service.  

The Board acknowledges the veteran's statement in his 
substantive appeal with regard to cancer being service-
connected in other parts of the body.  However, as the 
veteran is a lay person with no medical expertise or 
training, his statements alone are not enough to establish 
the etiology of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Rather, competent medical 
evidence is needed on this point.  In the present case, in 
the absence of some competent medical evidence of record 
addressing whether the veteran's colon cancer is causally or 
etiologically related to the veteran's active service, 
including any herbicide exposure, the Board must find that 
service connection for colon cancer is not warranted.

In conclusion, presumptive service connection for the 
veteran's disability cannot be granted because colon cancer 
is not among the enumerated diseases listed in 38 C.F.R. 
§ 3.309 that have been determined by the Secretary, after 
weighing the scientific evidence, as having a positive 
association with exposure to herbicide exposure.  Direct 
service connection cannot be granted because the evidence 
currently contained within the claims file does not establish 
that the veteran incurred colon cancer as the result of any 
incident (including herbicide exposure) during service, and 
does not establish that there exists a medical nexus between 
the veteran's colon cancer and his period of service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for colon cancer.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is warranted; the benefit sought 
on appeal is granted.

Service connection for colon cancer, claimed as due to 
exposure to herbicides, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

